In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), dated October 2, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that a physician-patient relationship did not exist between the defendants and the plaintiff.
Ordered that the order is affirmed, with costs.
A cause of action to recover damages for medical malpractice must be founded upon the existence of a doctor-patient relationship (see, Heller v Peekskill Community Hosp., 198 AD2d 265; Lee v City of New York, 162 AD2d 34). The Supreme Court correctly determined that the defendants submitted proof in admissible form which established that there was no doctor-patient relationship between the plaintiff and any of the defendants.
The plaintiff’s remaining contention is without merit. Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.